Citation Nr: 0327702	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  02-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right thigh puncture wound, Muscle Group XV. 

2.  Entitlement to an evaluation in excess of 20 percent for 
lymphatic and venous damage of the right thigh. 

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-Law


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active military service from September 1963 
to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable 
evaluation for the veteran's right thigh puncture wound and 
which granted service connection for right thigh lymphatic 
and venous damage with a 10 percent evaluation, effective 
from the date of claim in August 2000.  However, in an April 
2002 Statement of the Case, the RO granted the veteran an 
increased evaluation for right thigh lymphatic and venous 
damage to 20 percent, also effective from the date of claim 
in August 2000.  Because this is not the highest schedular 
evaluation available, the appeal continues.  

The veteran's claims for increased ratings will be decided 
herein, but the veteran's claim for TDIU must be remanded for 
reasons provided below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's right thigh puncture wound is not 
demonstrated to have been through and through and, aside from 
lymphatic and venous damage which is separately evaluated, is 
shown to involve not more than slight muscle damage with a 
nontender and nondisabling scar, no loss of muscle strength 
or atrophy, and no other impairment of the right leg.

3.  The veteran's lymphatic and venous damage of the right 
thigh is shown to result in persistent edema which is 
incompletely relieved by elevation, but without beginning 
stasis pigmentation or eczema or intermittent ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a right thigh puncture wound have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.56, 4.73, 
Diagnostic Code 5315 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for lymphatic and venous damage of the right thigh have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

The claims folder reveals that the RO notified the veteran of 
the provisions of VCAA and of the evidence necessary to 
substantiate his claim in correspondence of June 2001, a 
Statement of the Case of April 2002, and additional 
correspondence in July 2002.  The initial notification in 
June 2001 told the veteran that the RO would assist him in 
collecting any evidence he might reasonably identify and 
notified him of the type of evidence necessary to 
substantiate his claims.  It informed the veteran of the 
evidence already on file, and of the evidence that it was 
necessary that he submit.  He was provided medical release 
forms to be properly completed if he sought the RO's 
assistance in collecting evidence on his behalf.  He was 
asked to submit this evidence within 60 days of the letter, 
but also informed that if evidence was later received, the 
effective date for payment would likely relate back to his 
initial date of claim.  

In June 2001, the veteran's representative wrote that the 
only additional evidence available was that evidence in 
possession of the Social Security Administration, 
"[o]therwise, we have no further treatment records or 
evidence to submit.  Please continue processing [the 
veteran's] case at once.  Do not wait another 60 days for 
additional evidence...."  All records available from the 
Social Security Administration were subsequently obtained and 
placed on file.  There is no evidence on file nor is there 
any argument from the veteran or representative that there 
remains any additional relevant evidence which has not been 
included for consideration in the veteran's claims folder.  
The veteran has been provided VA examinations which are 
adequate for rating purposes, and was provided a VA 
examination in December 2002 which includes opinions 
consistent with VCAA provision 38 U.S.C.A. § 5103A (d)(2).  
The Board finds that the veteran has been informed that the 
evidence which he must present, and the evidence which VA 
would collect on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007,- 7008,- 7009,-7010, slip OP AT 21, 49 
(Fed. Cir. Sept. 22, 2003), U.S. Court of Appeals with the 
Federal Circuit issued a decision, which invalidated 
38 C.F.R. § 3.159(b)(1) (2003), to the extent that it 
authorized VA to decide cases where no evidence had been 
submitted by a veteran after 30 days from the date of notice 
required by VCAA had been posted to the veteran, as 
unreasonable rule making in implementation of 38 U.S.C.A. 
§ 5103(b)(1), which provides a period of one year for 
evidence to be submitted.  While the RO initially advised the 
veteran and representative in its June 2001 notification that 
it requested evidence within 60 days, the representative 
specifically responded that same month that the only 
additional evidence was that from the Social Security 
Administration and he waived any further delay in processing 
the veteran's appeal once that evidence was obtained.  That 
evidence was obtained and the appeal process has gone 
forward.  Accordingly, the Board finds that this case has 
procedurally been handled correctly with respect to VCAA as 
interpreted by the Federal Circuit Court of Appeals.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used in evaluating the degree of disability and claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as 
practicably can be determined.  Separate diagnostic codes 
identify various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 U.S.C.A. § 4.14.

A slight muscle disability involves a simple wound of the 
muscle without debridement or infection reflective of brief 
treatment and return to duty and healing with good functional 
results, with no cardinal signs or symptoms of muscle 
disability, with minimal scarring and no evidence of facial 
defect, atrophy, or impaired tonus.  A moderate muscle 
disability may involved through-and-through or deep 
penetrating wounds of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection, involving a lowered threshold of fatigue after 
average use, and affecting the particular functions 
controlled by the injured muscles, some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered thresholds of fatigue.  Moderate muscle 
disability involves through-and-through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  Moderately severe 
muscle disability would be reflected by prolonged 
hospitalization with cardinal signs and symptoms of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the other side.  38 C.F.R. § 4.56.

Injuries to Muscle Group XV, affecting adduction and flexion 
of the hip which are slight warrant a noncompensable 
evaluation, which are moderate warrant a 10 percent 
evaluation, which are moderately severe warrant a 20 percent 
evaluation and which are severe warrant a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5315.

Varicose veins which are asymptomatic although palpable or 
visible warrant a noncompensable evaluation.  Varicose veins 
with intermittent edema of an extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery warrant a 
10 percent evaluation.  Varicose veins resulting in 
persistent edema, incompletely relieved by elevation, with or 
without beginning stasis pigmentation or eczema warrant a 
20 percent evaluation.  Varicose veins with persistent edema 
and stasis pigmentation or eczema, with or without 
intermittent ulceration warrant a 40 percent evaluation.  
38 U.S.C.A. § 4.104, Diagnostic Code 7120.  

Facts:  The service medical records reveal that in December 
1964, the veteran presented for treatment of a puncture wound 
to his right thigh.  He had fallen on a steel spike fence 
post and sustained a puncture wound to the rear of the right 
thigh.  Examination revealed full range of motion of the 
thigh, knee, ankle and toes, good pulses, no bone tenderness, 
and no lymphadenopathy.  The wound edges were debrided and 
the wound was irrigated and packed.  The veteran had a mild 
temperature for three days and the wound was clean and healed 
with slow granulation.  During the healing process, some 
edema of the lower leg was noted and the veteran was released 
to duty after 28 days' hospitalization.  The diagnosis was a 
puncture wound of the right thigh with no artery or nerve 
involvement.  Subsequent treatment records show that the 
veteran was noted to have some varicose veins of the right 
leg, from the toes to knee.  This was treated with elastic 
stockings.  The puncture wound on the right thigh was well 
healed.  

In October 1970, the veteran was provided a VA examination 
for the residuals of his punctured right thigh.  Since 
service separation, he had been employed as a maintenance 
mechanic and a compression station operator which required 
eight hours of walking.  Examination revealed a small 
triangular scar measuring approximately 1.5 by 1.25 inches 
which was well healed and slightly adherent.  The veteran 
reported that the spike "did not exit."  The right leg was 
only slightly larger than the left by multiple measurements, 
and these slight increases in circumference were considered 
by the physician minimal for an individual of the veteran's 
weight of 195 pounds.  There was no edema present in either 
leg although there were minimal cutaneous venules noted about 
the ankle.  There were no varicosities in either lower 
extremity, and there was no tenderness, soreness, induration 
or increased temperature anywhere on either leg.  The 
diagnosis was mild muscle damage to Group XV with a well-
healed scar.  Based upon this evidence, the RO granted 
service connection for the puncture wound of the right thigh 
in December 1970, and assigned a noncompensable evaluation, 
reflective of mild muscle injury, and the veteran was 
notified of this and his appellate rights that he did not 
appeal.  

In August 2000, the veteran requested reevaluation of his 
right thigh muscle injury and he noted increased swelling.  
He said that the Social Security Administration had rated him 
as disabled "due to my leg condition."  

The veteran was provided with a VA examination in September 
2000.  This physician did not apparently have access to the 
veteran's claims folder and noted, apparently based upon 
history of the veteran, that the picket fence completely 
penetrated the veteran's right leg, through and through.  The 
veteran reported that he had been hospitalized for "two 
months."  He denied any muscle pain but did have swelling and 
reported tremors of the muscle.  He also complained of right 
knee pain, and was taking medication which was prescribed for 
knee problems.  The veteran did not use any crutch, brace or 
cane or corrective shoes.  He reported a couple of 
arthroscopies for the right knee.  This physician noted the 
existence of a posterior right thigh scar of 1 by 
3 centimeters which was well healed and also an anterior scar 
which was 1 by 1 centimeter which was also well healed.  
Otherwise, there was no tenderness, adherence, abnormal 
texture, ulceration, breakdown of the skin, or stiffness at 
elevation.  There was no noted tissue loss.  There was no 
evidence of inflammation, edema, or keloid formation and 
there was no significant disfigurement.  With respect to the 
right thigh muscle, there was no tendon, bone, joint or nerve 
damage.  Muscle strength was normal.  There was no muscle 
herniation or loss of muscle function.  It was noted that 
lymphatic veins were interrupted in this injury and that he 
had edema with superficial varicosities over the right lower 
leg.  

Records collected from the Social Security Administration 
reveal that the veteran claimed an inability to work 
attributable to disability of both knees and the low back, 
and perhaps depression.  A private medical examination from 
July 1997 noted previous left knee arthroscopic surgery in 
1984 and right knee surgery in 1982.  The assessment from 
examination was arthritis of both knees and the lower back.  
This examination noted that the veteran did have superficial 
varicosities involving "both calves and the lower third of 
both thighs."  There was no redness, swelling, atrophy, 
scarring, drainage sites, anatomic deformity, spasms, or 
tenderness.  

The veteran was provided a private orthopedic examination in 
August 1997.  He was 5 feet 10 inches in height, and weighed 
268 pounds.  He had last worked in March 1997, and had been 
laid off.  The veteran's complaints were of the low back, 
knees and groin.  Examination showed excellent quadriceps and 
hamstring strength bilaterally.  There was no atrophy or 
sensory loss in either lower extremity and there was a slight 
one-plus edema in both lower extremities.  This physician 
wrote that he could find no objective reason to limit the 
veteran's walking, sitting, and standing.  

Private outpatient treatment records from the early 1990's 
appear to indicate that the veteran underwent subsequent 
right knee arthroscopy in approximately 1988 and subsequent 
left knee arthroscopies in February 1990 and March 1991.  In 
August 1991, the veteran was noted to have been having pain 
and swelling of his left leg without any history of injury.  
This had been going on for about two weeks.  He actually had 
swelling of both lower extremities with marked varicosities.  
Pain that the veteran was describing appeared to be radicular 
pain from the low back in this doctor's opinion.

The July 1998 Social Security administrative law judge 
decision in the veteran's case included a lengthy discussion 
of the evidence before that judge.  It was noted that the 
veteran had alleged impairment relating to his back and both 
knees and possible depression.  It was noted that pain in his 
knees radiated upward toward his thighs.  The veteran had 
retrolisthesis of L4 on L5 and a decrease of L5-S1, in the 
low back.  The veteran's complaints of pain were specifically 
related to his back and both knees.  The judge found that the 
veteran did have disabilities of both knees and the low back.

In December 2002, the veteran was provided another VA 
orthopedic examination.  The veteran reported working for 
more than 30 years for a gas pipeline that required him to 
walk constantly.  He also was an oral medication-controlled 
diabetic and had smoked for 30 years.  He was 5 foot 
10 inches tall and weighed 298 pounds, which was about 
"130 pounds overweight."  The examination revealed swelling 
of both lower extremities with pitting edema from the midleg 
down.  The right thigh was three-quarters of an inch thicker 
than the left thigh and there was degenerative joint disease 
of the right knee.  This doctor related that the veteran had 
a "mild" lymphatic and venous damage to his right thigh.  He 
noted that the veteran had "almost as much swelling on the 
uninjured thigh."  He wrote that the vast majority of the 
veteran's problems were related to his "extreme obesity, his 
poorly-controlled diabetes, his 30-year-plus history of 
smoking, and his arthritis in both knees."  This doctor felt 
that the veteran's service-connected injury represented 
10 percent or less of the total package of disabling factors.  

Analysis:  With respect to the veteran's service-connected 
puncture wound of the right thigh, the Board concludes that a 
clear preponderance of the evidence is against a compensable 
evaluation for damage or injury to Muscle Group XV.  While 
the veteran was initially hospitalized for 28 days for this 
injury during service in 1964, he was thereafter returned to 
duty and was able to complete military service through 
September 1968, and thereafter a 30-year history of private 
employment which appears to have been physically strenuous.  
The RO granted service connection for this injury shortly 
after service with a noncompensable evaluation, and that 
evaluation remained in effect for some 30 years until the 
veteran's current claim for increase.  From 1970 through 
2000, there is a notable absence of objective medical 
evidence indicating any chronic disability attributable to 
damage or injury to Muscle Group XV.  It is noteworthy that 
none of the records associated with the veteran's application 
and subsequent award of Social Security benefits includes any 
complaint, finding, treatment, or diagnosis for this right 
thigh muscle injury.  All disability associated with that 
award involved both knees and the low back, disabilities 
which are not service connected and do not appear related to 
service, or to the veteran's service-connected right thigh 
wound.

The VA examination in September 2000 noted that muscle 
strength was normal and that there was no tendon, bone, joint 
or nerve damage.  There was no loss of muscle function.  
Scars were noted to be nontender and nondisabling.  No muscle 
damage or impairment was identified in VA examination in 
December 2002.  

While the veteran and representative have most recently 
argued that the initial injury involved a wound which went 
through and through the veteran's right thigh, careful 
evaluation of the actual service medical records and the 
initial VA examination after service in October 1970 show 
that this is not the case.  The spike of the fence is shown 
to have deeply penetrated the posterior of the veteran's 
right thigh but not to have been completely through the 
thigh.  While the VA physician conducting the September 2000 
VA examination identified scars on both the posterior and 
anterior portion of the leg, the Board notes that this is the 
first notation of a "1 by 1-cm scar" at the anterior of the 
thigh anywhere on file.  This physician also did not have 
access to or review of the veteran's claims folder, including 
the service medical records.  Additionally, the 
representative has argued that such injury should, at a 
minimum constitute a moderate injury of the muscle group.  
While 38 C.F.R. § 4.56(d)(2) notes that moderate disability 
of muscles involves through-and-through or deep penetrating 
wounds "from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile," 
the Board would point out that this regulation addresses 
muscle injuries attributable to wounds received in combat 
from bullets, or shrapnel, as opposed to the well-documented 
puncture wound the veteran received from falling on a fence.  
While not trying to minimize such wound, it is clear that 
such wound did not involve the trauma ordinarily attributable 
to being shot with a firearm or wounded by shrapnel of 
considerably higher velocities.  

The clinical evidence on file clearly most nearly 
approximates descriptive terms   provided for slight muscle 
disabilities at 38 C.F.R. § 4.56 consistent with brief 
treatment and return to duty with healing with good 
functional results and without cardinal signs or symptoms or 
muscle disability and with minimal scarring and no evidence 
of facial defect, atrophy, or impaired tonus.  38 C.F.R. 
§ 4.56.  

While the original treatment records from service do note 
debridement of the puncture wound, it is clear that a 
significant amount of tissue was not removed in the area of 
the wound.  Aside from residual slight disability of Muscle 
Group XV, all other clinical evidence on file notes that 
scarring from this puncture wound is well healed, not 
disfiguring and nontender.  No clinical evidence shows the 
scar residual to this wound warrants a compensable evaluation 
in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804, or 7805 (under either earlier or more newly 
adopted rating criteria made effective in August 2002).  This 
scar is neither large nor unstable nor painful on examination 
and is not shown to limit function of the right thigh or leg.  

The only objectively documented chronic symptom attributable 
to the veteran's right thigh puncture wound is lower leg 
pitting edema, but this symptom is the subject of a separate 
service-connected disability which is evaluated as 20 percent 
disabling.  These symptoms may not be considered in arriving 
at a fair disability evaluation of damage to Muscle Group XV, 
because doing so would be in violation of the rule against 
pyramiding.  38 C.F.R. § 4.14.   

In its October 2000 rating decision on appeal, the RO granted 
service connection for lymphatic and venous damage 
attributable to this right thigh puncture wound.  Whether or 
not varicosities of the right lower leg are actually 
attributable to this wound, it is clear that the service 
medical records document varicosities and swelling of the 
right lower leg subsequent to the time of the right thigh 
injury, and it seems clear that these symptoms first 
manifested during military service.  

The September 2000 VA examination clearly related lymphatic 
and venous damage with resulting chronic lower extremity 
swelling (edema) as related to this right thigh puncture 
wound.  However, it is noteworthy that virtually all the 
medical records associated with the veteran's award of Social 
Security disability in the 1990's and the December 2002 VA 
examination note a roughly identical amount of lower leg 
pitting edema on both legs.  Additionally, the most recent 
examination concludes that while the veteran does have a 
"mild" lymphatic and venous damage attributable to his right 
thigh injury, the vast majority of the veteran's problems are 
related to obesity, poorly controlled diabetes, a 30-year 
history of smoking, and arthritis of both knees.  He opined 
that the service-connected injury represented "10% or less" 
of the total package of disabling factors.  

While initially awarded a 10 percent evaluation for lymphatic 
and venous damage attributable to the right thigh puncture 
wound, the RO increased this evaluation to 20 percent, 
reflective of moderate overall disability effective to the 
date of the veteran's claim to reopen in August 2000.  The 
criteria for the currently assigned 20 percent evaluation 
includes persistent swelling edema which is incompletely 
relieved by elevation of the extremity with or without 
beginning stasis pigmentation or eczema.  No clinical 
evidence on file shows that the veteran has stasis 
pigmentation or eczema, with or without intermittent 
ulceration sufficient to meet the next higher 40 percent 
evaluation in accordance with the rating criteria for 
evaluating this disability provided for varicose veins at 
38 C.F.R. § 4.14, Diagnostic Code 7120.  Accordingly, a 
higher evaluation for lymphatic and venous damage is not 
warranted at any time during the pendency of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.




ORDER

Entitlement to an increased (compensable) evaluation for a 
right thigh puncture wound, Muscle Group XV is denied.  

Entitlement to an evaluation in excess of 20 percent for 
lymphatic and venous damage of the right leg is denied.  


REMAND

The Board notes that the June 2001 notice of disagreement 
commencing the appeal in this case presents argument that the 
veteran's initial claim from August 2000 constituted an 
informal claim for TDIU.  In September 2001, the 
representative wrote again, claiming TDIU on the veteran's 
behalf.  This document stated that if the decision review 
officer did not grant this benefit, the appellant requested a 
statement of the case so he could perfect his appeal.  The 
June 2002 substantive appeal argues that the veteran wishes 
to appeal for compensation at the 100 percent rate due to 
individual unemployability "as an issue implicitly denied by 
the RO."  The Board would accept such statement as a notice 
of disagreement with the RO's failure to adjudicate the issue 
of TDIU.  However, this issue was subsequently subject of a 
rating decision denying TDIU in February 2003.  

When there has been an RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Pursuant to the provisions of 38 C.F.R. § 19.9 
(2003), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for the necessary action.  As is the case 
here, if a claim has been placed in appellate status by 
filing a notice of disagreement, the Board must remand the 
claim to the RO for preparation of a statement of the case as 
to that claim.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly this case is REMANDED to the RO for the 
following:

1.  The RO should comply with the VCAA 
duties to assist and notify with respect 
to the veteran's pending TDIU appeal.  
Notify the veteran of the evidence on 
file and of any evidence that he is 
required to submit.  Assist the veteran 
in the collection of any evidence which 
he reasonably identifies by proper 
completion of medical release forms.  
After completion of this development, the 
RO should review the evidence to 
determine whether, in its discretion, any 
additional VA examination of the 
veteran's service-connected disabilities 
is necessary and, if so, such examination 
should be ordered.  

2.  After completing the above 
development, the RO should review the 
claim for TDIU in light of all of the 
evidence on file and, if the benefit 
sought is not allowed, issue a statement 
of the case to the veteran and his 
representative addressing that issue and 
compliance with VCAA.  The veteran should 
also be advised that to perfect his 
appeal regarding TDIU, he must submit a 
timely substantive appeal, following 
receipt of the statement of the case.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



